Citation Nr: 0710222	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-20 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation. 

2.  Entitlement to an earlier effective date prior to May 28, 
2004 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2003 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The May 2003 rating 
decision granted service connection for diabetes mellitus and 
assigned a 20 percent disability evaluation effective from 
January 21, 2002.  The March 2005 rating decision granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability effective 
from May 28, 2004.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded those issues for further 
development in April 2006.  That development was completed, 
and the case has since been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus does not require insulin 
or regulation of activities.

3.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU until May 28, 2004, and 
there is no evidence that he was unemployable due to his 
service-connected disabilities prior to May 28, 2004.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2006).

2.  The requirements for an earlier effective date prior to 
May 28, 2004, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU), have not been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claims for a higher 
initial evaluation and for an earlier effective date prior to 
the initial rating decisions in May 2003 and March 2005.  The 
May 2003 rating decision granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
evaluation effective from January 21, 2002.  The March 2005 
rating decision granted entitlement to TDIU effective from 
May 28, 2004.  The veteran filed a notice of disagreement 
(NOD) in June 2003 in which he disagreed with the initial 
evaluation assigned for his diabetes mellitus, and he 
submitted another NOD in April 2005 in which he disagreed 
with the effective date for the grant of TDIU.  Thus, the 
appeal of the assignment of the initial evaluation and 
effective date arises not from a "claim" but from NODs filed 
with the RO's initial assignment of a rating and effective 
date.  Nevertheless, the RO did send the veteran a letter in 
May 2006 in connection with the issues of a higher initial 
evaluation and an earlier effective date.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

Even though notice provided to the veteran was not given 
prior to the first AOJ adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the notification after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for a higher initial 
evaluation and for an earlier effective date.  Specifically, 
the May 2006 letter stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."  The letter also indicated that the 
effective date of an evaluation and award pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Additionally, the May 2004 and August 2005 
statements of the case (SOC) as well as the October 2004 and 
October 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the 
June 2003 SOC and the October 2004 SSOC provided the veteran 
with the schedular criteria used to evaluate his service-
connected diabetes mellitus, namely Diagnostic Code 7913.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the May 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2006 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was  also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2006 letter informed the 
veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
this regard, the RO informed the appellant in the rating 
decisions, SOCs, and SSOCs of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 SSOC informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
SSOC also explained how disability ratings and effective 
dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claim.  
He was also afforded a VA examination in May 2006 in 
connection with his claim for a higher initial evaluation.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The Board does observe that the veteran 
is on a restricted diet.  However, the medical evidence of 
record does not show that his diabetes mellitus requires 
insulin or restriction of activities.   In fact, the May 2006 
VA examiner noted that the veteran had been put on insulin 
immediately when he was diagnosed with diabetes mellitus, but 
stated that there was no evidence of insulin use at the 
present time.  Moreover, VA medical records indicate that the 
veteran was actually encouraged to exercise.  As such, the 
veteran has not been shown to have met the criteria for an 
increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for his diabetes mellitus.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  TDIU

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 28, 
2004, is the correct date for the grant of TDIU.  While the 
appellant has alleged that he is entitled to an earlier 
effective date prior to May 28, 2004, for the grant of TDIU, 
there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted. 

The veteran first presented his claim for TDIU in a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received on October 4, 2004.  The 
May 2005 rating decision currently on appeal granted TDIU and 
assigned May 28, 2004, as the effective date because it was 
the date that he met the schedular requirements for 
individual unemployment and a VA Form 21-8940 was received 
within one year of the increased evaluation.   

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  As such, the Board must determine whether 
the veteran would have been entitled to TDIU prior to May 28, 
2004.  

The Board observes that the veteran did not have one service-
connected disability rated as 60 percent disabling prior to 
May 28, 2004.  Nor did he have at least one service-connected 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  In fact, the veteran was only service-
connected for diabetes mellitus prior to May 28, 2004, for 
which he was assigned a 20 percent disability evaluation.  As 
such, he did not meet the schedular requirements for TDIU 
until the September 2004 rating decision granted service 
connection for peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of left upper extremity, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity.  That 
decision assigned separate 20 percent disability evaluations 
for each upper extremity and separate 10 percent disability 
evaluations for each lower extremity effective from May 28, 
2004, thereby giving him a combined evaluation of 60 percent 
effective from May 28, 2004.  The Board notes that for the 
purpose of one 60 percent disability or one 40 percent 
disability in combination, the following will be considered 
as one disability: disabilities of one or both upper 
extremities or of one or both lower extremities, including 
the bilateral factor, if applicable; disabilities resulting 
from common etiology or a single accident; disabilities 
affecting a single body system; multiple injuries incurred in 
action; or, multiple disabilities incurred as a prisoner of 
war.  Therefore, the veteran did not meet the objective 
criteria for the award of TDIU until May 28, 2004.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to May 28 2004, it then becomes necessary to 
consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, the evidence of record does not establish that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
diabetes mellitus prior to May 28, 2004.  The Board does 
observe that the veteran reported having last worked in May 
2002.  However, even assuming for the sake of argument that 
the veteran has been unemployable since May 2002, there is 
simply no evidence indicating that it was due solely to his 
service-connected diabetes mellitus.  As such, the veteran 
has not been shown to have been unemployable due to his 
service-connected disabilities prior to May 28, 2004.

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until May 28, 2004, and 
the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  Therefore, the Board finds that the veteran was not 
entitled to TDIU prior to May 28, 2004.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to May 28, 
2004, for the grant of TDIU.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

An earlier effective date prior to May 28, 2004 for the grant 
of a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


